    Case 1:20-cv-00833-MKB-JO Document 42 Filed 04/23/20 Page 1 of 3 PageID #: 181



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK


     SUSAN GIORDANO, ANGELENE
     HAYES, and YING-LIANG WANG, on
     behalf of themselves and others similarly
     situated,                                            Case No. 1:20-cv-00833-MKB-JO

                     Plaintiffs,

             v.

     SAKS INCORPORATED, ET AL.,

                     Defendants.



                   MOTION FOR REFUND OF FEES PAID ELECTRONICALLY

            The filing fee associated with the electronic filing of Alexander H. Merritt’s Motion to

    Admit Counsel Pro Hac Vice was paid twice during the electronic filing process on April 20,

    2020 as evidenced by the Pay.gov Payment Confirmations Id’s ANYEDC-12695318 and

    ANYEDC-12695390, attached to this motion. This motion serves as a request to refund one of

    the two filing fees.

    Dated: April 22, 2020                         Respectfully submitted,

                                                         /s/ Alexander H. Merritt
                                                  Alexander H. Merritt, admitted pro hac vice
                                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                                  2001 K Street N.W.
                                                  Washington, D.C. 20006
                                                  amerritt@akingump.com
                                                  202.887.4064 (phone)
                                                  202.887.4288 (fax)

                                                  Counsel for Defendant Gucci America, Inc.


Please refund ANYEDC-12695318
                                                     1
                                                         By Augie at 8:45 am, Apr 23, 2020
Case 1:20-cv-00833-MKB-JO Document 42 Filed 04/23/20 Page 2 of 3 PageID #: 182


 From:              do_not_reply@psc.uscourts.gov
 To:                Merritt, Alexander
 Subject:           Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT
 Date:              Monday, April 20, 2020 12:27:01 PM




 **EXTERNAL Email**


 Your payment has been successfully processed and the details are below. If you have any questions or you wish to
 cancel this payment, please contact: Financial Department at (718)613-2580.

    Account Number: 6335270
    Court: NEW YORK EASTERN DISTRICT COURT                            
    Amount: $150.00
    Tracking Id: ANYEDC-12695318
    Approval Code: 100190
    Card Number: ************1007
    Date/Time: 04/20/2020 12:26:55 ET


 NOTE: This is an automated message. Please do not reply
Case 1:20-cv-00833-MKB-JO Document 42 Filed 04/23/20 Page 3 of 3 PageID #: 183


 From:              do_not_reply@psc.uscourts.gov
 To:                Merritt, Alexander
 Subject:           Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT
 Date:              Monday, April 20, 2020 12:35:24 PM




 **EXTERNAL Email**


 Your payment has been successfully processed and the details are below. If you have any questions or you wish to
 cancel this payment, please contact: Financial Department at (718)613-2580.

    Account Number: 6335270
    Court: NEW YORK EASTERN DISTRICT COURT                            
    Amount: $150.00
    Tracking Id: ANYEDC-12695390
    Approval Code: 160517
    Card Number: ************1007
    Date/Time: 04/20/2020 12:35:04 ET


 NOTE: This is an automated message. Please do not reply
